
	

114 SRES 51 ATS: Recognizing the goals of Catholic Schools Week and honoring the valuable contributions of Catholic schools in the United States.
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 51
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2015
			Mr. Vitter (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the goals of Catholic Schools Week and honoring the valuable contributions of Catholic
			 schools in the United States.
	
	
 Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence and provide students with more than an exceptional scholastic education;Whereas Catholic schools instill a broad, values-based education, emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States;Whereas Catholic schools provide a high level of service to the United States by providing a strong academic and moral foundation to a diverse student population from all regions of the country and all socioeconomic backgrounds;Whereas Catholic schools are an affordable option for parents, particularly in underserved urban areas;Whereas Catholic schools produce students who are strongly dedicated to their faith, values, families, and communities, by providing an intellectually stimulating environment that is rich in spiritual, character, and moral development;Whereas Catholic schools are committed to community service, producing graduates who hold helping others as a core value;Whereas the total student enrollment in Catholic schools in the United States for the 2014–2015 academic year is almost 2,000,000 and the student-to-teacher ratio is 13.1 to 1;Whereas Catholic schools in the United States educate a diverse population of students, of which 20.4 percent belong to racial minorities, 15.9 percent are of Hispanic or Latino origin, and 16.9 percent are non-Catholics;Whereas the Catholic high school graduation rate in the United States is 99 percent, with 87 percent of graduates attending a 4-year college;Whereas in the 1972 pastoral message concerning Catholic education, the United States Conference of Catholic Bishops stated, Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.;Whereas the week of January 25, 2015, to January 31, 2015, has been designated as National Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops;Whereas the National Catholic Schools Week was first established in 1974 and has been celebrated annually for the past 41 years; andWhereas the theme for National Catholic Schools Week 2015 is Catholic Schools: Communities of Faith, Knowledge, and Service: Now, therefore, be it   That the Senate—
 (1)supports the goals of National Catholic Schools Week, an event cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops and established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States; and(2)commends Catholic schools, students, parents, and teachers across the United States for ongoing contributions to education and for playing a vital role in promoting and ensuring a brighter, stronger future for the United States.
			
